                                       Case 3:21-mc-80075-WHA Document 30 Filed 04/13/21 Page 1 of 1




                                   1

                                   2

                                   3
                                                                    UNITED STATES DISTRICT COURT
                                   4
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6

                                   7
                                       In re
                                   8                                                        No. MC 21-80075
                                   9      SUBPOENA SERVED ON FORMER
                                            SECRETARY OF EDUCATION
                                  10           ELISABETH DEVOS.
                                                                                            PROPOSAL FOR PROCEDURE
                                  11                                                        TO RESOLVE MATTER

                                  12
Northern District of California
 United States District Court




                                  13           The Court proposes the following procedure to resolve this matter. The parties shall

                                  14   update their briefing as necessary and to comply with the Civil Local Rules. The opening brief

                                  15   shall be due APRIL 20 AT NOON. Opposition shall be due APRIL 27 AT NOON. Reply shall be

                                  16   due MAY 4 AT NOON. A hearing is set for MAY 18 AT 8:00 A.M.

                                  17           IT IS SO ORDERED.

                                  18
                                  19   Dated: April 13, 2021.

                                  20

                                  21
                                                                                               WILLIAM ALSUP
                                  22                                                           UNITED STATES DISTRICT JUDGE
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
